PER CURIAM HEADING




NO. 12-02-00245-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MARY BLUNDELL,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk's fee for preparing the clerk's record.  Appellant's sentence
was imposed on July 2, 2002, and the clerk's record, after an extension of the filing deadline, was
September 10, 2002.  On September 4, 2002, the clerk notified this court by letter that the reason for
the delay in filing was that Appellant had not made a claim of indigence and had failed to either pay
or make arrangements to pay for the preparing of the clerk's record.  On September 24, 2002, this
court informed Appellant that, pursuant to Tex. R. App. P. 37.3(b) and 42.3(c), the appeal would be
dismissed unless proof of full payment to the clerk was provided on or before October 4, 2002.
	As of October 8, 2002, Appellant has neither provided proof of full payment or otherwise
responded to this Court's notice.  Accordingly, the appeal is dismissed.  Tex. R. App. P. 37.3(b),
42.3(c).      
Opinion delivered October 9, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.